Lewis, P.,
dissenting, said:
I dissent from the opinion in this case. I apprehend it was the duty of the plaintiff in error to have obeyed the summons to attend the court, and there to have claimed his exemption, if he chose to do so. The exemption of the statute is from jury-*37service, not from, tlie obligation to respect the process of the courts. Any other construction is inconsistent with the due and orderly administration of justice, and the maintenance of proper respect for the judicial tribunals of the State. The plaintiff in error was, therefore, in contempt for his failure to appear, and become liable to punishment therefor, whether as a matter of fact he was exempt from jury service or not. And whether a party is exempt under the statute depends upon the existence of facts which may be controverted. Tims, it may be denied that the name of the party was properly placed on the list which is required to be filed with the clerk; or, if properly placed there, that he has continued to be a member of the company to which' he claims to belong. And these are questions, when raised, to be determined by the court. I think the judgment should be affirmed.
The other judges concurred with Lacy, J.
Judgment reversed.